NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 22 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ANGELA STRAMOL-SPIRZ,                           No.    20-35005

                Plaintiff-Appellant,            D.C. No. 2:18-cv-01072-TLF

 v.
                                                MEMORANDUM*
ANDREW M. SAUL, Commissioner of
Social Security,

                Defendant-Appellee.

                   Appeal from the United States District Court
                     for the Western District of Washington
                Theresa Lauren Fricke, Magistrate Judge, Presiding

                       Argued and Submitted March 3, 2021
                            San Francisco, California

Before: WARDLAW and GOULD, Circuit Judges, and PREGERSON,** District
Judge.


       Angela Stramol-Spirz appeals the district court’s affirmance of an

Administrative Law Judge’s (“ALJ”) denial of Stramol-Spirz’s claims for



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable Dean D. Pregerson, United States District Judge for
the Central District of California, sitting by designation.
disability insurance benefits and supplemental security income under the Social

Security Act. Because the parties are familiar with the facts and procedural history

of the case, we recite only those facts necessary to decide this appeal. We have

jurisdiction under 28 U.S.C. § 1291. We reverse and remand.

      We review the district court’s affirmance of an ALJ’s denial of Social

Security benefits de novo. See Reddick v. Chater, 157 F.3d 715, 720 (9th Cir.

1998).

      The ALJ erred in finding that Stramol-Spirz’s reported daily functioning was

inconsistent with the alleged severity and persistence of her symptoms. Stramol-

Spirz reported that her daily routine consisted of taking her medication, preparing

simple meals, reading, using Skype to talk to her family members, letting her dog

out, and watching the news. She also said that she was able to do some gardening,

cleaning, and laundry.

      That Stramol-Spirz could perform these tasks at home, however, does not

justify the ALJ’s non-disability finding. To the contrary, we have held that “[o]ne

does not need to be ‘utterly incapacitated’ in order to be disabled.” Vertigan v.

Halter, 260 F.3d 1044, 1050 (9th Cir. 2001) (quoting Fair v. Bowen, 885 F.2d 597,

603 (9th Cir. 1989)). And in Revels v. Berryhill, we reversed a non-disability

determination where the claimant “repeatedly and consistently described the severe

limitations on her ability to complete daily activities.” 874 F.3d 648, 668 (9th Cir.


                                          2
2017). So too here: Stramol-Spirz described the limitations on her daily

functioning first in a written function report and later in her testimony before the

ALJ.

       The ALJ likewise erred in partially rejecting a written statement from

Stramol-Spirz’s daughter, Alea Spirz. Because we conclude that purported

inconsistencies between the severity of Stramol-Spirz’s alleged symptoms, on the

one hand, and the objective evidence and Stramol-Spirz’s daily functioning, on the

other, do not constitute “clear and convincing” reasons for rejecting Stramol-

Spirz’s testimony, those inconsistencies also do not constitute “germane” reasons

for partially rejecting Alea Spirz’s testimony. Id.

       Moreover, the ALJ erred in discounting the medical opinions of Stramol-

Spirz’s treating physicians and nurse practitioner. The ALJ discounted treating

nurse practitioner Kimberly Sales’ opinion that Stramol-Spirz would be unable to

work for “at least one year.” As Sales was a treating nurse practitioner, the ALJ

could only reject her opinion for reasons “germane” to her. Dale v. Colvin, 823

F.3d 941, 943 (9th Cir. 2016) (citation omitted). The ALJ similarly gave little

weight to a joint opinion from Sales and Dr. Jeff Smith stating that Stramol-Spirz

would miss work more than three times per month. Because Dr. Smith was a

treating physician whose opinion was contradicted by other doctors’ opinions, the

ALJ could only reject his opinion for “specific and legitimate reasons supported by


                                          3
substantial evidence in the record.” Reddick, 157 F.3d at 725 (citation omitted).

      Against this standard, the ALJ’s explanations for discounting Sales and Dr.

Smith’s opinions are inadequate. The ALJ asserted that their opinions were not

supported by “any objective reason[s]” and lacked sufficient explanation. We

disagree. The disability questionnaire that Sales and Dr. Smith completed in

March 2015 included extensive notes reporting pain, irritable bowel syndrome, and

depression, among other conditions. Those findings were entirely consistent with

Sales and Dr. Smith’s medical opinions.

       The ALJ also erred in giving little weight to Dr. Emilia Parrott’s opinion.

The ALJ did so because Dr. Parrott “relied heavily on [Stramol-Spirz’s] subjective

reporting.” This explanation was inadequate for two reasons. First, although “[a]n

ALJ may reject a treating physician’s opinion if it is based to a large extent on a

claimant’s self-reports that have been properly discounted as incredible,”

Tommasetti v. Astrue, 533 F.3d 1035, 1041 (9th Cir. 2008) (citation omitted), here,

the ALJ did not properly discount Stramol-Spirz’s self-reports. In fact, Stramol-

Spirz’s complaints—as reported by Dr. Parrott—relating to her pain, depression,

and other limitations were consistent with both her reported daily functioning and

the medical opinions of Sales and Dr. Smith.

      Second, the ALJ misunderstood the nature of Stramol-Spirz’s impairments.

Fibromyalgia is “diagnosed entirely on the basis of patients’ reports of pain and


                                          4
other symptoms.” Benecke v. Barnhart, 379 F.3d 587, 590 (9th Cir. 2004). In

addition to muscle pain, fibromyalgia can cause fatigue, cognitive or memory

problems, depression, anxiety disorder, and irritable bowel syndrome. See Revels,

874 F.3d at 657. The ALJ therefore erred by “effectively requiring objective

evidence for a disease that eludes such measurement.” Benecke, 379 at 594

(cleaned up).

      These errors were also not harmless. Even though the ALJ proceeded past

step two of the sequential disability analysis, the ALJ’s errors resulted in a residual

functional capacity assessment (“RFC”) that excluded the significant limitations

caused by Stramol-Spirz’s fibromyalgia, depression, anxiety, and other

impairments. Because that RFC, in turn, resulted in a non-disability determination,

these errors were prejudicial. Stout v. Comm’r, Soc. Sec. Admin., 454 F.3d 1050,

1056 (9th Cir. 2006). We remand so the agency may conduct further proceedings

under the “ordinary remand rule.” Treichler v. Comm’r of Soc. Sec. Admin., 775

F.3d 1090, 1099 (9th Cir. 2014). On remand, the ALJ is directed to reevaluate the

entire medical record consistent with this disposition.

      REVERSED AND REMANDED.




                                           5